Case: 2:06-cv-00026-WOB-CJS Doc #: 332 Filed: 06/27/19 Page: 1 of 3 - Page ID#:
                                  16146                        Eastern District of .Kentucky
                                                                                       FIL ID

                                                                                      JUN 27 2019
                                                                                        AT CCVINCHON
                                       UNITED STATES DISTRICT COURT                    ROBERT R. CARR
                                                                                   CLERK U.S. DISTRICT COURT
                                       EASTERN DISTRICT OF KENTUCKY
                                      NORTHERN DIVISION at COVINGTON

 INDIANA STATE DISTRICT COUNCIL OF )                  Civil Action No. 2:06-cv-00026-WOB-CJS
 LABORERS AND HOD CARRIERS                  )         (Consolidated)
 PENSION AND WELFARE FUND, On               )
 Behalf of Itself and All Others Similarly  )         CLASS ACTION
 Situated,                                  )
                                            )
                                Plaintiff,  )
                                            )
         vs.                                )
                                            )
 OMNICARE, INC., et al.,                    )
                                            )
                                Defendants. )
                                            )




                                    ORDER AWARD ING ATTORNEYS' FEES AND EXPENSES




 Cases\4834-4196-6743 .vl-5/23/19
Case: 2:06-cv-00026-WOB-CJS Doc #: 332 Filed: 06/27/19 Page: 2 of 3 - Page ID#:
                                  16147




            This matter having come before the Court on June 27, 2019, on the motion of counsel for the

  Lead Plaintiff for an award ofattorneys' fees and expenses incurred in this action, the Court, having

  considered all papers filed and proceedings conducted herein, having found the settlement of this

  action to be fair, reasonable and adequate, and otherwise being fully informed in the premises and

  good cause appearing therefore;

             IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that:

             1.         All of the capitalized terms used herein shall have the same meanings as set forth in

  the Stipulation of Settlement dated February 5, 2019 (the "Stipulation"). ECF No. 315-4.

             2.         This Court has jurisdiction over the subject matter of this application and all matters

  relating thereto, including all members of the Settlement Class who have not timely and validly

  requested exclusion.

             3.          The Court hereby awards Lead Counsel attorneys' fees of one-third ofthe Settlement

  Amount, and litigation expenses in the amount of $1,544,894.64, together with the interest earned

  thereon for the same time period and at the same rate as that earned on the Settlement Fund until

  paid. Said fees and expenses shall be allocated amongst counsel in a manner which, in Lead

  Counsel's good faith judgment, reflects each such counsel's contribution to the institution,

  prosecution and resolution of the Litigation. The Court finds that the amount of fees awarded is fair

  and reasonable under the "percentage-of-recovery" method considering, among other things, the

  following: the highly favorable result achieved for the Settlement Class; the contingent nature of

  Plaintiffs' Counsel's representation; Plaintiffs' Counsel's diligent prosecution of the Litigation; the

  quality oflegal services provided by Plaintiffs' Counsel that produced the Settlement; that the Lead

  Plaintiff appointed by the Court to represent the Settlement Class and the named plaintiff both

  approved the requested fee; the reaction of the Settlement Class to the fee request; and that the


                                                         - 1-
  Cases\4834-41 96-6 74 3. v 1-5/23/19
 Case: 2:06-cv-00026-WOB-CJS Doc #: 332 Filed: 06/27/19 Page: 3 of 3 - Page ID#:
                                   16148




  awarded fee is in accord with Sixth Circuit authority and consistent with other fee awards in cases of

  this size.

           4.        The awarded attorneys' fees and expenses shall be paid to Lead Counsel immediately

  after the date this Order is executed subject to the terms, conditions and obligations ofthe Stipulation

  and in particular 16.2 thereof, which terms, conditions and obligations are incorporated herein.

           5.        Pursuant to 15 U.S.C. §77z-l(a)(4), Lead Plaintiff Laborers District Counsel

  Construction Industry Pension Fund is awarded $5,200.00 and named plaintiff Cement Masons

  Local 526 Combined Funds is awarded $2,520.40 as payment for their time spent in representing the

  Settlement Class.

           IT IS SO ORDERED.


            / I! •
       ("• J,-·
DATED: [[ /} 1 ! / 1'/
          I     I                               THE HONORABLE WILLIAM 0. BERTELSMAN
                                                UNITED STATES DISTRICT JUDGE




                                                     -2 -
  Cases\4834-4196-6743.v 1-5/23/19
